DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 08/17/2020.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 08/17/2020 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for bid value determination.
Claim 1 recites [a] method, comprising: receiving a first bid request, wherein: the first bid request is associated with a first request for content associated with a first client device; and the first bid request is indicative of a first set of features comprising one or more first features associated with the first request for content; determining, based upon a first bid value associated with a first content item, a first shaded bid value associated with the first content item; submitting the first shaded bid value to a first auction module for participation in a first auction associated with the first request for content; receiving a first minimum bid to win indication corresponding to a first minimum bid value to win the first auction; storing, in an auction information database, a first set of auction information associated with the first auction, wherein: the first set of auction information is indicative of: the first set of features; the first shaded bid value; and the first minimum bid value to win; and the auction information database comprises a plurality of sets of auction information, comprising the first set of auction information, associated with a plurality of auctions comprising the first auction; training a machine learning model using a first loss function and the plurality of sets of auction information to generate a first machine learning model comprising a plurality of feature parameters associated with a plurality of features of the plurality of sets of auction information, wherein: the first loss function comprises a first value and a second value; the first value corresponds to: the first minimum bid value to win; or an optimal bid reduction factor determined based upon the first minimum bid value to win and the first bid value; and the second value corresponds to: the first shaded bid value; or a bid reduction factor used to determine the first shaded bid value; receiving a second bid request, wherein: the second bid request is associated with a second request for content associated with a second client device; and the second bid request is indicative of a second set of features comprising one or more second features associated with the second request for content; determining a second bid value associated with a second content item; determining, using the first machine learning model, a second shaded bid value associated with the second content item based upon the second bid value and one or more first feature parameters, of the plurality of feature parameters, associated with the second set of features; and submitting the second shaded bid value to a second auction module for participation in a second auction associated with the second request for content.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-16 recite a method and, therefore, are directed to the statutory class of a process. Claims 17-19 recite a system/device and, therefore, are directed to the statutory class of machine.  Claim 20 recites a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.


Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method, comprising:

No additional elements are positively claimed.
receiving a first bid request, wherein: the first bid request is associated with a first request for content associated with a first client device; and 
This limitation includes the step(s) of: receiving a first bid request, wherein: the first bid request is associated with a first request for content associated with a first client device. 
But for the first client device, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
content associated with a first client device
the first bid request is indicative of a first set of features comprising one or more first features associated with the first request for content; 
This limitation includes the step(s) of: the first bid request is indicative of a first set of features comprising one or more first features associated with the first request for content. 
No additional elements are positively claimed.
This limitation is directed to associating known information in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
determining, based upon a first bid value associated with a first content item, a first shaded bid value associated with the first content item; 
This limitation includes the step(s) of: determining, based upon a first bid value associated with a first content item, a first shaded bid value associated with the first content item. 
No additional elements are positively claimed.
This limitation is directed to making a determination (i.e., calculation) based upon known information in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
submitting the first shaded bid value to a first auction module for participation in a first auction associated with the first request for content; 
This limitation includes the step(s) of: submitting the first shaded bid value to a first auction module for participation in a first auction associated with the first request for content. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
receiving a first minimum bid to win indication corresponding to a first minimum bid value to win the first auction; 
This limitation includes the step(s) of: receiving a first minimum bid to win indication corresponding to a first minimum bid value to win the first auction. 
No additional elements are positively claimed.
This limitation is directed to communicating known information in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
storing, in an auction information database, a first set of auction information associated with the first auction, wherein: the first set of auction information is indicative of: the first set of features; the first shaded bid value; and the first minimum bid value to win; and 
This limitation includes the step(s) of: storing, in an auction information database, a first set of auction information associated with the first auction, wherein: the first set of auction information is indicative of: the first set of features; the first shaded bid value; and the first minimum bid value to win. 
No additional elements are positively claimed.
But for the database, this limitation is directed to storing known information in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
storing, in an auction information database, a first set of auction information
the auction information database comprises a plurality of sets of auction information, comprising the first set of auction information, associated with a plurality of auctions comprising the first auction; 
This limitation includes the step(s) of: the auction information database comprises a plurality of sets of auction information, comprising the first set of auction information, associated with a plurality of auctions comprising the first auction. 
But for the database, this limitation is directed to storing and organizing known information in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
the auction information database comprises a plurality of sets of auction information
training a machine learning model using a first loss function and the plurality of sets of auction information to generate a first machine learning model comprising a plurality of feature parameters associated with a plurality of features of the plurality of sets of auction information, wherein: the first loss function comprises a first value and a second value;
This limitation includes the step(s) of: training a machine learning model using a first loss function and the plurality of sets of auction information to generate a first machine learning model comprising a plurality of feature parameters associated with a plurality of features of the plurality of sets of auction information, wherein: the first loss function comprises a first value and a second value. 
No additional elements are positively claimed.
This limitation is directed to training a model in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
the first value corresponds to: the first minimum bid value to win; or an optimal bid reduction factor determined based upon the first minimum bid value to win and the first bid value; and 
This limitation includes the step(s) of: the first value corresponds to: the first minimum bid value to win; or an optimal bid reduction factor determined based upon the first minimum bid value to win and the first bid value. 
No additional elements are positively claimed.
This limitation is directed to training a model in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
the second value corresponds to: the first shaded bid value; or a bid reduction factor used to determine the first shaded bid value; 
This limitation includes the step(s) of: the second value corresponds to: the first shaded bid value; or a bid reduction factor used to determine the first shaded bid value. 
No additional elements are positively claimed.
This limitation is directed to organizing information and training a model in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
receiving a second bid request, wherein: the second bid request is associated with a second request for content associated with a second client device; and 
This limitation includes the step(s) of: receiving a second bid request, wherein: the second bid request is associated with a second request for content associated with a second client device. 
But for the second client device, this limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
content associated with a second client device
the second bid request is indicative of a second set of features comprising one or more second features associated with the second request for content; 
This limitation includes the step(s) of: the second bid request is indicative of a second set of features comprising one or more second features associated with the second request for content. 
No additional elements are positively claimed.
This limitation is directed to organizing known information in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
determining a second bid value associated with a second content item; 
This limitation includes the step(s) of: determining a second bid value associated with a second content item. 
No additional elements are positively claimed.
This limitation is directed to making a determination (i.e., calculation) based upon known information in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
determining, using the first machine learning model, a second shaded bid value associated with the second content item based upon the second bid value and one or more first feature parameters, of the plurality of feature parameters, associated with the second set of features; and 
This limitation includes the step(s) of: determining, using the first machine learning model, a second shaded bid value associated with the second content item based upon the second bid value and one or more first feature parameters, of the plurality of feature parameters, associated with the second set of features. 
No additional elements are positively claimed.
This limitation is directed to making a determination (i.e., calculation) based upon known information in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
submitting the second shaded bid value to a second auction module for participation in a second auction associated with the second request for content.
This limitation includes the step(s) of: submitting the second shaded bid value to a second auction module for participation in a second auction associated with the second request for content. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) and/or making a determination (i.e., calculation) based upon known information in order to facilitate bid value determination which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and processing known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and process data. 
Independent system claim 17 and CRM claim 20 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-16, 18, 19 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving bid requests, determining a bid value, submitting a bid value to an auction module, receiving a bid win, storing information, training a model, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from bid value determination. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections – No Prior-art Rejection
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitra et al. 2020/0226675 [0128] In some embodiments, the series of acts 1100 further include acts for training a parametric censored machine learning model. For example, the acts can include training a parametric censored, mixture density machine learning model to generate bid distributions for bid requests by analyzing a training bid request utilizing the parametric censored, mixture density machine learning model to generate a predicted parametric, multi-modal distribution, wherein the predicted parametric, multi-modal distribution comprises a plurality of predicted parametric variances, a plurality of predicted parametric means, and a plurality of predicted mixture weights; and modifying the parametric censored, mixture density machine learning model by comparing the plurality of predicted parametric variances, the plurality of predicted parametric means, and the plurality of predicted mixture weights with a training real-time bidding result corresponding to the training bid request. In one or more embodiments, the parametric censored, mixture density machine learning model comprises a neural network. In some embodiments, based on comparing the plurality of predicted parametric variances, the plurality of predicted parametric means, and the plurality of predicted mixture weights with the training real-time bidding result corresponding to the training bid request, the parametric bid distribution system 106 modifies internal parameters of the parametric censored, mixture density machine learning model using a loss function. 
Volkovich et al. 2021/0150584 [0164 - A bid is shaded when the bid value is adjusted upward or downward to compensate for a perceived bias in the audience that has viewed advertisements for the current advertising campaign] The controller 306 operates to determine if a bid should be submitted to the auction or not, and, if a bid is submitted, whether the bid should be shaded or not. A bid is shaded when the bid value is adjusted upward or downward to compensate for a perceived bias in the audience that has viewed advertisements for the current advertising campaign. The controller 306 produces a bidding indication at outputs 308, 310 of the controller 306. Any suitable bidding indication may be produced. In the example of FIG. 3A, the controller 306 produces at a bid output 308 an indication that a bid should be produced, an indication that the bid should be shaded, and a shading amount. Further in the example of FIG. 3A, the controller 306 produces at a bid output 320 an indication that no bid should be produced.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682